



EXHIBIT 10.8



AMENDMENT TO CHANGE IN CONTROL AGREEMENT


THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT (the “Amendment”) is made and
entered into as of May 14, 2015, by and between the Federal Home Loan Bank of
Seattle, a federally chartered corporation (“FHLBS”), and Glen Simecek
(“Executive”).
R E C I T A L S
WHEREAS, FHLBS and the Executive entered into that certain Change in Control
Agreement dated March 17, 2014 (the “Agreement”); and
WHEREAS, the Agreement may be amended by a writing signed by FHLBS and the
Executive; and
WHEREAS, FHLBS and the Executive desire to amend the Agreement.
NOW, THEREFORE, the Agreement is hereby amended as follows:
A G R E E M E N T
Section 1.6 of the Agreement is hereby amended and replaced in its entirety with
the following:
1.6.    “Good Reason Termination” shall mean Executive’s voluntary termination
of his employment with FHLBS for one of more of the following reasons:
(a)
the assignment of ongoing duties to Executive that are materially inconsistent
with Executive’s position; or

(b)    any material diminution in the Executive’s authority or responsibilities;
or
(c)
a material reduction in the Executive’s base salary, bonus opportunity under
applicable incentive compensation plans, or retirement plan benefits, unless
such reduction is made as part of a nondiscriminatory cost reduction plan
applicable to the Company’s total compensation budget; or

(d)
a material change by FHLBS in the geographic location at which the Executive is
required to perform his services; or

(e)
a material diminution in the budget over which the Executive retains authority;
or

(f)    a material breach of this agreement by the FHLBS.






--------------------------------------------------------------------------------









If (i) Executive provides written notice to FHLBS of the existence of
circumstances that would justify a Good Reason Termination within (A) one
hundred eighty (180) days after Executive has knowledge of the circumstances
pertaining to any of items (a), (b), or (d), or (B) ninety (90) days after
Executive has knowledge of the circumstances pertaining to any of items (c),
(e), or (f), which notice shall specifically identify the circumstances that
Executive believes justify a Good Reason Termination; (ii) FHLBS fails to
correct the circumstances within thirty (30) days after receiving such notice;
and (iii) Executive resigns within fifteen (15) days after the FHLBS fails to
correct such circumstances; then Executive’s termination shall be considered to
have been a Good Reason Termination for purposes of this Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
FEDERAL HOME LOAN BANK OF SEATTLE
By:                        
Michael L. Wilson
President and CEO


EXECUTIVE
                        
Glen Simecek








